Citation Nr: 0404670	
Decision Date: 02/19/04    Archive Date: 02/27/04	

DOCKET NO.  03-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for chronic renal 
failure, claimed as secondary to service-connected diabetes 
mellitus. 

3.  Entitlement to a separate compensable evaluation for 
left-sided weakness, status post cerebrovascular accident, 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and May 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for 
hypertension and chronic renal failure, as well as a separate 
compensable evaluation for left-sided weakness.

In that regard, service connection is currently in effect 
for, among other things, diabetes mellitus with left-sided 
weakness, status post cerebrovascular accident and diabetic 
nephropathy, evaluated as 20 percent disabling; peripheral 
neuropathy of the left foot associated with diabetes 
mellitus, with left-sided weakness, status post 
cerebrovascular accident and diabetic nephropathy, evaluated 
as 10 percent; and peripheral neuropathy of the right foot 
associated with diabetes mellitus, with left-sided weakness, 
status post cerebrovascular accident and diabetic 
nephropathy, also evaluated as 10 percent disabling.

In a rating decision of August 2001, the RO granted service 
connection (and a 20 percent evaluation) for diabetes 
mellitus, as well as for peripheral neuropathy of both feet, 
assigned a 10 percent evaluation.

In a subsequent rating decision of May 2002, the RO granted 
service connection for left-sided weakness secondary to 
service-connected diabetes mellitus, and assigned a 
noncompensable evaluation for that disability as part of the 
diabetic process.  In that same rating decision, the RO 
denied entitlement to service connection for hypertension and 
chronic renal failure.

In a Notice of Disagreement received in June 2002, the 
veteran voiced his disagreement with the May 2002 denial of 
service connection for hypertension and chronic renal 
failure.  The veteran additionally voiced his disagreement 
with the assignment of a noncompensable evaluation for left-
sided weakness, stating that he was "still dripping spital 
(sic) from his mouth, wearing glasses, and speaking with 
slurred words."

In a Decision Review Officer (DRO) decision of January 2003, 
the RO granted de facto service connection for diabetic 
nephropathy, assigning a noncompensable evaluation as part of 
the diabetic process.  That same rating decision continued 
the previously assigned 20 percent evaluation for diabetes 
mellitus with left-sided weakness, status post 
cerebrovascular accident, with now-added diabetic 
nephropathy.

Based on the aforementioned, it would appear that, at the 
time of his Notice of Disagreement in June 2002, the veteran 
was, in effect, seeking an increased, which is to say, 
separate compensable evaluation for service-connected left-
sided weakness.  The RO, however, appears to have interpreted 
the veteran's disagreement as a request for an increased 
evaluation for service-connected diabetes mellitus.  This is 
apparently the case, given that, at the time of the 
aforementioned DRO decision in January 2003, the RO 
specifically considered the schedular requirements for an 
increased evaluation for diabetes mellitus, and not left-
sided weakness.  Under the circumstances, and in order to 
afford the veteran full due process of law, the RO must 
specifically adjudicate the issue of entitlement to a 
separate compensable evaluation for service-connected left-
sided weakness.

Regarding the issue of service connection for renal failure, 
the Board notes that, at the time of a VA general medical 
examination in June 2001, the veteran received a diagnosis of 
chronic renal failure.  While on subsequent VA medical 
examination in February 2002, there was once again noted a 
history of chronic renal failure, a subsequent ultrasound of 
the veteran's kidneys was within normal limits.  Such 
findings raise some question as to whether the veteran does, 
in fact, currently suffer from renal failure.  Accordingly, 
further development of the evidence will be undertaken prior 
to a final adjudication of the veteran's claim for service 
connection for that disability.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations essentially provide that the VA 
will assist a claimant in obtaining evidence necessary to 
substantiate his claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence necessary to substantiate and complete a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that, despite the issuance (in January 2003) 
of a Statement of the Case, the RO has failed to provide the 
veteran and his representative with adequate notice of the 
VCAA, or of the information and evidence needed to 
substantiate his claims.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be REMANDED to the RO in order that the veteran 
and his representative may be provided with such notice.


In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2002, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notification to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his claimed renal failure, and the 
current severity of his service-connected 
left-sided weakness.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notification(s) must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examinations, 
the appropriate examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
renal failure, and, if so, whether that 
disability is as likely as not 
proximately due to, the result of, or 
aggravated by service-connected diabetes 
mellitus.

As regards the veteran's left-sided 
weakness, the appropriate examiner should 
specifically comment regarding the 
severity of any such weakness, to the 
extent that weakness is separate and 
distinct from peripheral neuropathy of 
the veteran's right and left foot, for 
which service connection and separate 
evaluations are already in effect..

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notification to the effect 
that this record review took place should 
be included in the examination report(s).

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the disabilities 
at issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

4.  The RO should then review the 
veteran's claims for service connection 
for hypertension and chronic renal 
failure, claimed as secondary to service-
connected diabetes mellitus, as well as 
for a separate compensable evaluation for 
left-sided weakness, status post 
cerebrovascular accident secondary to 
diabetes mellitus.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and decisions of the United States Courts of Appeals for 
Veterans Claims and the Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




